Sedgwick, J.,
dissenting.
John Tierney, Sr., had a farm in Cuming county, which is said by one of the witnesses to be worth $12,000, and he also had several lots in Scribner. There was a mortgage on the farm of $3,000, so that Tierney’s in*185terest in it was not worth more than $8,000 or $9,000. Tierney liad several children. One of them, Anna, was the Avife of Martin Cunningham. In May, 1904, Tierney deeded the farm to his daughter, Anna Cunningham, and reserved an annuity of $300 to himself. This would he about one-third of 10 per cent, of the value of Mr. Tierney’s interest in the farm. This annuity was to be continued only during the life of Mr. Tierney, who was quite an aged man, so that the transaction was virtually a gift of the farm to Anna, to the exclusion of his other children. His other children then filed a petition in the county court' to have a guardian appointed for Mr. Tierney. This proceeding was evidently with the view of testing the Aalidity of the deed to Anna and their exclusion from their father’s property. It was eventually before this court, and was remanded to the district court for Cuming county for trial, and had been tried in the district court for Cuming county before a jury, when the contract that is involved in this litigation was made. The jury apparently found that Mr. Tierney was competent to take care of himself, but did not find that he was competent to take care of his property, and it appeal's that this question was about to be tried again, Avhen this contract was made. Mr. Oleson acted for Anna and Martin Cunningham in their litigation, and, of course, in their interest appeared for Tierney to prevent his being held incompetent. On the 25th day of January, 1909, Mr. Brome, who was attorney for the other children of Tierney, went out there, and the parties appear to have gotten together, and a settlement of the whole matter was entered into. Mr. Oleson claims that he took no part in making the settlement but he does not claim that it was made clandestinely. He was notified of it; in fact, he Avrote the contract on the typewriter, so that he knew just exactly what settlement they were making. The contract they made was to the effect that Cunningham should pay the other heirs $3,125 as their interest in the land, and the other heirs were to dismiss the pro*186ceedings in the district court, where the matter was being contested, and release all their claims to the land. The Cunninghams were to sell the land, and the contract, provided that they should do so within 60 days, and pay the ■ other claims against the land, the $3,125 to their brothers and sisters, and that they, the Cunninghams, should have the remainder. If the Cunninghams did not sell the farm within 60 days, the contract provided that the other children should have the right to sell the land for the sum of $12,000, and out of the proceeds pay the liens and their $3,125, and the balance to the Cunning-hams, The next term of the district court, after this agreement, was to take place within ten days or two weeks. Mr. Oleson testified that at the time this contract Atas Avritten by him on the typewriter, and before it Avas executed, while the parties were there in his office together, Mr. Cunningham told him (Oleson) what they had agreed to do. He had conversation with Mr. Cunningham and Mr. McGuire, who was present. Mr. Oleson had obtained a decree of foreclosure of his mortgage for attorney’s fees against this farm given by the Cunning-hams, and the farm had been sold a few days before this contract at sheriff’s sale, but the sale was not yet confirmed. Mr. Oleson testified that McGuire mentioned to him the matter of holding the decree of confirmation in abeyance when they were making this contract in Ole-son’s office, and Oleson says: “I stated that, if Mr. Cunningham Avished it, I would hold the confirmation in abeyance over the February sitting of the court.” Mr. Cunningham said: “Well, I guess I will ask it.” And Oleson said: “Martin, if you ask it, I will for you, but T will not, under any circumstances, for the other parties; but Martin, I want you to understand that this is not going to be indefinite.” Mr. Oleson’s case depends upon this transaction. It will be remembered that the contract of settlement provided that Cunningham should have 60 days in which to make the sale, and afterwards his brothers and sisters might sell the land for $12,000, *187and that-this settlement was impossible unless Oleson would, forbear to insist upon the confirmation, and that Cunningham might make this contract and settlement. Oleson agreed that he would forbear, but not indefinitely, to ask for a confirmation. Oleson’s construction of it is that lie would wait for Cunningham to see if he could sell it, and, if Cunningham could not sell it, then he would be at liberty, with Cunningham’s consent, to have his sale confirmed. Acting upon this understanding, and about the time the 60 days expired, Oleson asks Cunningham if he has made the sale, and Cunningham tells him he has not, and that he cannot do so, and Oleson has his sale confirmed and pays to Cunningham $1,400. When this contract was made, and in pursuance of it, Oleson applied to the district court and had the proceedings for the guardianship against Tierney dismissed on the ground that the contract which the parties had entered into was a complete settlement of the whole matter. Thus Oleson and Cunningham get the proceedings against them dismissed. They get the entire farm. Cunningham gets $1,400 out of it, Oleson gets the farm, and the other heirs get nothing.
Evidently Oleson is mistaken in supposing that by his agreement to delay the confirmation he placed himself under obligation to his client Cunningham only. He knew what the parties were agreeing to do, and that those who were contesting with his clients would not enter into this contract if the sale was to be confirmed without their knowledge, and so as to give the entire property to Oleson and his client, without giving them an opportunity to avail themselves of that part of the agreement that -was in their interest, Oleson agreed to the entire contract and so became a party to it; and whether it was at the request and for the benefit of his client, Cunningham, or for his own benefit, or both, would make no difference. His mortgage was given by the Cunninghams. Oleson’s interest in the property depended upon the validity of the deed from Tierney to *188Anna Cunningham. That deed was being contested, and it was a part of the contract of settlement, to which Oleson agreed, that this contest should be dismissed and the title perfected so that the terms of the contract of settlement might be carried out. Oleson procured the dismissal of this contest, which he could not have done except under the terms of the contract of settlement, and then proceeded upon 'a secret agreement between himself and his client, and without any notice to the other parties to the settlement, to confirm his foreclosure sale and procure the whole property for himself and his client. Cunningham, he says, told him that he could not find a purchaser for the farm; but Cunningham had never notified the other parties to the agreement of settlement of this fact. By the terms of the agreement the other parties were to have an opportunity to sell the farm after Cunningham had failed to make such sale. Oleson and Cunningham should have frankly told the other parties that Cunningham could not make the desired sale of the property, and so give them an opportunity to make such sale. The contract of settlement expressly provided for this, and Oleson and his client violated the contract by depriving the other party of an opportunity to sell the farm as the contract provided.
I think the judgment of the trial court was right.